that the district court did not err in denying appellant's motion.
                        Accordingly, we
                                   ORDER the judgment of the district court AFFIRMED.




                                                                                    J.
                                                        Douglas


                                                                                    J.
                                                        Saitta


                        cc: Hon. Stefany Miley, District Judge
                             William James Berry, Sr.
                             Attorney General/Carson City
                             Clark County District Attorney
                             Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A

              =GENEMEINIII